CLARK, Circuit Judge,
specially concurring:
I concur in vacating the district court’s order which suppressed the evidence, but I would reverse and remand for trial. I disagree with the following statement in the majority opinion: “In order for the government to invoke the border search exception in this case, it must prove that the airplane piloted by the appellee crossed an international border of the United States.” (Majority opinion at 1128.) Instead, I would hold that the government may make an inquiry of the pilot of any plane landing at a border point or its functional equivalent. Our court held in Stone: “Neither a warrant nor any level of suspicion is required to search vehicles, vessels, persons or goods arriving in the United States. Almeida-Sanchez v. United States, 413 U.S. 266, 272-73, 93 S.Ct. 2535, 2539, 37 L.Ed.2d 596 (1973).” United States v. Stone, 659 F.2d 569 at 572 (5th Cir. Unit B 1981).
Determination of whether a plane is arriving in the United States is no easy task because of the apparent difficulty of dis*1130covering and tracking airplanes with electronic devices. Given that limitation, I would authorize the United States Customs officers to make an initial inquiry1 of each pilot landing a plane at any airport within flying range of the border. That range would vary according to the type of plane. In the present case, such an inquiry was made. The responses disclosed that the pilot did not have identification, a pilot’s license, nor evidence of the filing of a flight plan. Bachner stated that “he had departed Chicago, that he could not remember what airport he had departed from, and that he was transporting a cargo of car parts.” As pointed out by the majority, a view through the aircraft window disclosed boxes, marked in Spanish, which were virtually identical to boxes containing contraband seized several days earlier from another aircraft.
My view does not contravene either United States v. Stone, 659 F.2d 569 (5th Cir. Unit B 1981) or United States v. Garcia, 672 F.2d 1349 (11th Cir.1982), both of which point out the uncertainty in the law of the old Fifth Circuit and the Eleventh Circuit with respect to the evidence required to prove a border crossing. Since there is no clear law on the subject, and since a private plane landing at a point within range of the border could easily have come from a foreign country, I conclude that the Terry type interrogation approved in United States v. Gollwitzer, 697 F.2d 1357 (11th Cir.1983) (See note 1) is not a violation of the Fourth Amendment.

. In United States v. Gollwitzer, 697 F.2d 1357 (11th Cir.1983), our court held that customs officers patrolling the Intracoastal Waterway on the east coast of Florida had the authority to stop a 42-foot boat capable of ocean travel to ask the boat’s operators where they were coming from and who owned the boat. Our court held that unsatisfactory responses to such questions may provide a basis for the reasonable suspicion to board and search the boat. I find this case supportive of my position.